Pjerpoimt, J.
This was an action of assumpsit brought on three promissory notes.
For a defence, the defendant relied on a judgment rendered in their favor, in the State of Massachusetts, in a suit on the same notes, brought in the name of Wm. H. Baxter, as evidence, and, to sustain it, introduced a copy of the record of such judgment, accompanied with evidence tending to show, that the suit there was tried upon two issues, one denying the merits of the plaintiff’s claim, and the other only presenting a temporary bar to the plaintiffs recovery. Also that upon the trial, evidence was introduced by them on both issues, as to the three notes, and, that a general verdict was returned in their favor, on which judgment was rendered.
The defendant also introduced evidence tending to show, that by the law of Massachusetts, such a judgment would be conclusive in their favor, in a suit like the present brought there.
The court charged the jury, that if they found that in the trial of the case in Massachusetts, the defendant gave evidence upon the issue on the merits, and the question therein was submitted to the jury, and they rendered a general verdict in favor of the defendants, and judgment was rendered thereon, such judgment was conclusive, in favor of the defendants in this action, although the question was. also submitted to the jury on the other issue, not affecting the merits.
When a case is submittted to the jury, involving two or more issues, with evidence tending to sustain them all, and a general verdict is rendered, such verdict is prima facie evidence that all th® issues were found, in favor of the party for whom the verdict *181is rendered. And when, as in this case, a judgment on such verdict is presented by the defendants to defeat a recovery in a subsequent suit, brought on the same cause of action, the burden of showing that the verdict in the first suit was rendered upon an issue, presenting only a temporary bar, and that such bar has since been removed, or has ceased to operate, is thrown upon the plaintiff. This principle is fully recognized in Squires v. Whipple, 2 Vt. 111; and in Dixon v. Sinclair, 4 Vt. 354.
If a party against whom a verdict is rendered, would avoid this effect of a general verdict, it is incumbent on him to see to it, that the jury by their verdict declare upon what issue it is rendered.
But it is said the county court erred in charging the jury that the judgment was conclusive in favor of the defendants in this action.
What the law of Massachusetts is on this subject, or which branch of the tribunal is to decide the matter, the court or the jury, are questions which it is not necessary for us now to determine, inasmuch as no evidence was offered by the plaintiff tending to show that the verdict in Massachusetts was rendered upon any other issue than that as to its merits.
If the plaintiff had offered evidence upon that point, and the court had excluded it, or if they had admitted it, and then charged the jury that the judgment was conclusive, in the language given in the bill of exceptions, or if we could see from the manner in which the case is made up that the plaintiff had omitted to introduce evidence upon this point, in consequence of the ruling of the court, the question would then arise as to the conclusive legal effect of that judgment.
Nothing of this kind appears in the case, but on the other hand it is quite apparent that the plaintiff relied entirely upon the fact that the verdict in Massachusetts might have been returned upon the issue that presented only a temporary bar, and therefore could have no effect to prevent or embarrass his recovery in this suit. In this state of the case, it is entirely immaterial whether the judgment be regarded as absolutely conclusive, or only prima facie so, inasmuch as a prima facie bar, without anything to remove it, is just as conclusive in this case as a matter of fact,. *182as though, it was absolutely conclusive as a matter of law, and fully justified the court in telling the jury that it was conclusive in favor of the defendant in this action.
The judgment is affirmed.